Citation Nr: 0706330	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-32 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected bilateral tinnitus, to include 
a separate 10 percent rating for each ear.

2.  Entitlement to service connection for headaches as 
secondary to the veteran's service-connected bilateral 
hearing loss.

3.  Entitlement to service connection for neck pain as 
secondary to the veteran's service-connected bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1957 until 
December 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from December 2002 and April 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Indianapolis, Indiana.

The service connection issues presently on appeal were 
previously denied by the Board in a June 2005 decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2006 Order, 
the Court vacated the June 2005  Board decision as to head 
ache and neck claims, and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Partial Remand (Joint Motion).  The Board's June 
2005 decision also denied a claim of entitlement to an 
increased rating for hearing loss, and for entitlement to 
service connection for emotional problems.  As indicated in 
the Joint Motion, the veteran did not wish to disturb those 
issues.  As such, those denials remain final and are not for 
consideration in the instant decision.

Also before the Board in June 2005 was a claim of entitlement 
to service connection for tinnitus.  However, that issue was 
not then considered due to a stay then in effect on such 
cases pending a decision in Smith v. Nicholson, 19 Vet.App. 
63 (2005).  Such stay having since been lifted, this matter 
is now ready for appellate consideration.  

Since the Board's prior denial of entitlement to an increased 
rating for bilateral hearing loss, the veteran has submitted 
additional evidence on this issue.  It appears that such 
submissions are intended as a request to reopen that claim.  
As such, this matter is referred back to the RO for 
appropriate action.

Finally, it is noted that when this case was last before the 
Board in June 2005, the veteran was represented by private 
Counsel.  Since that time, the private attorney withdrew her 
representation in this appeal, at the veteran's request.  The 
veteran was properly apprised of his representation options 
in a December 2006 letter.  He responded later that month, 
indicating his preference to represent himself.  

The issues of entitlement to service connection for headaches 
and neck pain as secondary to the veteran's service-connected 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned an initial 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.87, Diagnostic Code 6260 (as in effect prior to, and from, 
June 13, 2003); Smith v. Nicholson, 451 F.3d 1344 (C.A. Fed 
June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an initial evaluation in excess of 
10 percent for tinnitus.  Tinnitus is evaluated pursuant to 
Diagnostic Code 6260.  Under that Code section, a 10 percent 
rating represents the maximum available benefit.  As such, a 
higher evaluation is not possible here.  There are no other 
relevant Diagnostic Codes for consideration. 

The Board has also considered whether assignment of a 
separate 10 percent evaluation for each ear is permissible.  
However, it is noted that the RO assigned an initial 10 
percent evaluation under Diagnostic Code (DC) 6260 because 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  Indeed, in Smith v. 
Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of 
Appeals for Veterans Claims (CAVC) held that the pre-1999 and 
pre-June 13, 2003 versions of DC 6260 required the assignment 
of dual ratings for bilateral tinnitus.  VA appealed this 
decision to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) and stayed the adjudication of tinnitus 
rating cases affected by the Smith decision.  In Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed June 19, 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The rating decision appealed was the initial rating granting 
service connection for the disability at issue and assigning 
a 10 percent evaluation.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

However, the veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus 
throughout the rating period on appeal.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act (VCAA) have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  


REMAND

With respect to the veteran's claim of entitlement to service 
connection for headaches and neck pain as secondary to his 
service-connected bilateral hearing loss, the Court has 
vacated the prior decision by the Board and has ordered 
compliance with the joint motion.  Specifically, it was noted 
that VA examinations were performed in October 2003 for the 
purpose of determining whether the veteran's headache and 
neck complaints were due to or the result of his service-
connected hearing loss.  However, the VA examiner did not 
offer any such opinion with respect to the veteran's 
headaches.  Moreover, while the VA examiner did state that 
the veteran's spondylitic changes of the cervical spine were 
not related to his hearing loss, such opinion was not 
accompanied by any rationale.  Because this causal 
relationship is critical to the veteran's service-connected 
claim, more comprehensive opinions must be obtained.  
Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination in order to 
determine the etiology of any headache 
and neck disabilities found to be 
present.  After reviewing the claims 
folder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (fifty percent probability 
or more) that the veteran's currently 
diagnosed headache and neck disabilities 
are proximately due to or the result of 
the veteran's service-connected bilateral 
hearing loss.  If not directly caused by 
the bilateral hearing loss, an opinion 
should be expressed as to whether it is 
at least as likely as not that the 
service connected hearing loss is 
aggravating either the neck disorder or 
chronic headaches.  All opinions offered 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with this request and the 
examination report or reports should 
indicate that the file was in fact 
reviewed.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


